   Case 5:19-cv-03236-SAC Document 28 Filed 09/03/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


DOUGLAS WINTER,

                             Plaintiff,

          v.                                       CASE NO. 19-3236-SAC

PATRICK MANSFIELD, et al.,


                             Defendants.


                         MEMORANDUM AND ORDER

     This matter is a civil action filed under 42 U.S.C. § 1983.

Plaintiff, a prisoner in state custody, proceeds pro se and in forma

pauperis. The action comes before the Court on the motion to dismiss

filed by defendant Corizon, LLC (“Corizon”).

                               Background

     Plaintiff commenced this action on November 19, 2019, seeking

monetary damages for alleged violations of his constitutional rights.

Plaintiff sustained injuries in an October 2018 altercation with his

cellmate and with responding corrections officers at the El Dorado
Correctional Facility. He later received medical treatment at the

Hutchinson Correctional Facility that he alleges was constitutionally

inadequate.    The complaint names six corrections officers, other

unidentified individuals, and Corizon as defendants.

     Plaintiff states that Corizon is under a contract with the Kansas

Department of Corrections to provide health care to prisoners in its

custody, and he claims Corizon is “responsible for all the injuries
incurred by plaintiff and should be forced to provide proper health

care to return him to the physical state and well-being before these

injuries occurred.” (Doc. 1, p. 13).
   Case 5:19-cv-03236-SAC Document 28 Filed 09/03/20 Page 2 of 4




     He specifically asserts that defendant Corizon “refuses to

properly set his pinky finger claiming that it would be cosmetic.

Corizon diagnosed a conjunctival hemorrhage in his left eye, his

vision has been impaired and [all] is offered [are] eye drops and

glasses. Corizon refuses to repair the scar that is painful down the

side of his face claiming that it is cosmetic. Corizon refuses to fix

his teeth and are choosing the cheaper alternative and want to pull

them out. Corizon will only administer ibuprofen to abate the pain

which is not adequate in strength….” (Doc. 1, p. 17).

                               Discussion

     Defendant   Corizon   seeks   dismissal   under   Rule   12(b)(6).   A

defendant may seek dismissal under Rule 12(b)(6) for failure to state

a claim upon which relief may be granted. Fed. R. Civ. P. 12(b)(6).

A court considering such a motion must assume the facts alleged in

the complaint are true. Ashcroft v. Iqbal, 556 U.S. 662,678 (2009).

To survive a motion to dismiss under Rule 12(b)(6), the complaint “must

contain sufficient factual matter, accepted as true, to ‘state a claim

for relief that is plausible on its face.’” Iqbal, 556 U.S. at 678
(quoting Bell Atl. Corp. v. Twombly,        550 U.S. 544, 570 (2007)).

      Where a corporation performs a role typically performed by a

state or municipality, the corporate entity can be sued under § 1983.

Richardson v. McKnight, 399, 413 (1997)(citing Lugar v. Edmondson Oil

Co., Inc., 457 U.S. 922 (1982)). Accordingly, where a state delegates

its penological role to a corporate entity, the entity can be held

liable for constitutional violations. Smith v. Cochran, 339, F.3d

1205, 1215-16 (10th Cir. 2003).
     To succeed on a § 1983 claim brought against a corporate entity,

the plaintiff must prove both that a corporate employee or agent
   Case 5:19-cv-03236-SAC Document 28 Filed 09/03/20 Page 3 of 4




violated the plaintiff’s constitutional rights and that the violation

was the result of a custom or policy of the corporation. Myers v.

Oklahoma Cnty. Bd. of Cnty. Comm’rs, 151 F.3d 1313, 1316 (10th Cir.

1998); Monell v. Dept. of Social Services of the City of New York, 436

U.S. 658, 690-95 (1978); City of Oklahoma City v. Tuttle, 471 U.S.

808, 820 (1985); Dubbs v. Head Start, Inc., 336 F.3d 1194, 1216 (10th

Cir. 2003)(citations omitted).

       Here, plaintiff does not allege any facts that support a claim

of corporate liability, as he does not claim that any custom, practice,

or corporate policy attributable to Corizon caused a violation of his

constitutional rights.

       Likewise, as defendant states, plaintiff may not pursue relief

against it under a theory of respondeat superior. Rather, to state

a claim for relief under a theory of supervisory liability, plaintiff

must show that “‘(1) the defendant promulgated, created, implemented

or possessed responsibility for the continued operation of a policy

that (2) caused the complained of constitutional harm, and (3) acted

with    the     state   of   mind   required   to   establish   the   alleged
constitutional deprivation.’” Brown v. Montoya, 662 F.3d 1152, 1164

(10th Cir. 2011)(quoting Dodds v. Richardson, 614 F.3d 1185, 1199 (10th

Cir. 2010), cert. denied, 563 U.S. 960 (2011)). Plaintiff has not

identified such a policy linking the corporate defendant to alleged

constitutional violations, and he therefore does not state a claim

for relief.

       IT IS, THEREFORE, BY THE COURT ORDERED the motion to dismiss of

defendant Corizon, LLC (Doc. 11) is granted.
       IT IS SO ORDERED.

       DATED:    This 3d day of September, 2020, at Topeka, Kansas.
Case 5:19-cv-03236-SAC Document 28 Filed 09/03/20 Page 4 of 4




                               S/ Sam A. Crow

                               SAM A. CROW
                               U.S. Senior District Judg
